IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERICK MALDONADO,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3530

NORTHEAST FLORIDA STATE
HOSPITAL,

     Appellee.
____________________________/

Opinion filed December 21, 2016.

An appeal from the Division of Administrative Hearings.
E. Gary Early, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

J. Melton Bessinger, Jr., Institution Counsel, Northeast Florida State Hospital,
Macclenny, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ.